Smith, Justice.
We granted the appellant’s application for certificate of probable cause to consider whether the principles enunciated in Robinson v. State, 256 Ga. 564 (350 SE2d 464) (1986), require this conviction to be set aside. Nothing in the Robinson opinion requires the appellant’s conviction to be set aside. We affirm the superior court’s denial of the appellant’s writ of habeas corpus.
The appellant was indicted on January 23, 1986, for trafficking in cocaine, and he was convicted of this and other offenses on May 14, 1986. The indictment charged the appellant with being in “actual possession of more than 28 grams of cocaine.”
Unlike the facts in Robinson, supra, and Bassett v. Lemacks, 258 Ga. 367 (370 SE2d 146) (1988), the statute defining the crime for which appellant was convicted was never repealed.

Judgment affirmed.


All the Justices concur, except Weltner, J., who concurs in the judgment only, and Hunt, J., not participating.